Case 1:19-cv-00889-RGA Document 48 Filed 07/14/20 Page 1 of 6 PageID #: 1443




               INTHEUNITEDSTATESD
                                ISTRICTCOURT
                 FORTHED ISTR
                            ICTOFDELAWARE


                                      C
                                      iv
                                       ilA
                                         cti
                                           onNo
                                              .1:
                                                19-
                                                  cv-
                                                    008
                                                      89-
                                                        RGA
INREXPOLOGISTICS
               ,INC.
DER
  IVAT
     IVELITIGATION



      ST
       IPULAT
            IONAND[PROPOSED
                          ] ORDERSTAY
                                    INGPROCEED
                                             INGS

           P
           la
            in
             ti
              ff
               s, Nom
                    ina
                      l D
                        efen
                           dan
                             t XPO L
                                   ogi
                                     st
                                      ics
                                        , In
                                           c.(
                                             “XPO
                                                ”), an
                                                     dIn
                                                       div
                                                         idu
                                                           al

D
efen
   dan
     tsB
       rad
         leyS
            .Ja
              cob
                s,Jo
                   hnJ
                     .Ha
                       rdi
                         g,G
                           enaL
                              .Ash
                                 e, An
                                     naM
                                       ari
                                         aDeS
                                            alv
                                              a,M
                                                ich
                                                  aelG
                                                     .

J
ess
  elso
     n, Ad
         ri
          an P
             .Ki
               ngsh
                  ot
                   t,J
                     aso
                       nD.P
                          apa
                            stav
                               rou
                                 ,an
                                   dOr
                                     en G
                                        .Sh
                                          aff
                                            er(
                                              col
                                                lec
                                                  ti
                                                   vel
                                                     y,t
                                                       he

“
Ind
  iv
   idu
     al D
        efen
           dan
             ts
              ,” an
                  dto
                    get
                      herw
                         i
                         th XPO
                              ,th
                                e“D
                                  efen
                                     dan
                                       ts”
                                         ),b
                                           yan
                                             dth
                                               rou
                                                 ght
                                                   hei
                                                     r

u
nde
  rsi
    gnedco
         uns
           el
            ,he
              reb
                ysu
                  bmi
                    tth
                      isS
                        ti
                         pul
                           at
                            ion an
                                 d[P
                                   rop
                                     osed
                                        ]Ord
                                           ert
                                             ost
                                               ayt
                                                 hisp
                                                    uta
                                                      ti
                                                       ve

co
 nso
   l
   ida
     tedsh
         areh
            old
              erd
                eri
                  vat
                    ivea
                       cti
                         on(
                           the“D
                               eri
                                 vat
                                   iveA
                                      cti
                                        on”
                                          )inl
                                             igh
                                               toft
                                                  hefo
                                                     l
                                                     low
                                                       ing
                                                         :

           WHEREAS
                 ,onM
                    arch2
                        7,2
                          020
                            ,Pl
                              ain
                                ti
                                 ff
                                  sfi
                                    leda M
                                         ot
                                          ionfo
                                              rLe
                                                avet
                                                   oFi
                                                     leaF
                                                        ir
                                                         st

Am
 end
   ed Co
       nso
         l
         ida
           ted Com
                 pla
                   in
                    t an
                       dtoS
                          tay B
                              ri
                               efi
                                 ngo
                                   n M
                                     oti
                                       onst
                                          oDi
                                            smi
                                              ss(D
                                                 .I
                                                  .37
                                                    ,

t
he“M
   ot
    ionfo
        rLe
          ave
            ”);

           WHEREAS
                 ,onJu
                     ly6
                       ,20
                         20,t
                            he Co
                                urten
                                    ter
                                      eda M
                                          emo
                                            ran
                                              dum O
                                                  rde
                                                    rgr
                                                      ant
                                                        ing

P
la
 in
  ti
   ff
    s’M
      ot
       ionfo
           rLe
             ave(D
                 .I
                  .46
                    );

           WHEREAS
                 , o
                   nJu
                     ly9
                       ,20
                         20,P
                            la
                             in
                              ti
                               ff
                                sfi
                                  ledt
                                     heF
                                       ir
                                        st Am
                                            end
                                              ed Co
                                                  nso
                                                    l
                                                    ida
                                                      ted

S
har
  eho
    lde
      rDe
        riv
          at
           iveCom
                pla
                  in
                   t(D
                     .I
                      .47
                        ,th
                          e“F
                            ir
                             st Am
                                 end
                                   edCo
                                      nso
                                        l
                                        ida
                                          ted C
                                              omp
                                                la
                                                 in
                                                  t”)
                                                    , wh
                                                       ich

p
urp
  ort
    stoa
       sse
         rtd
           eri
             vat
               ivec
                  la
                   imso
                      nbeh
                         al
                          fof Nom
                                ina
                                  lDe
                                    fen
                                      dan
                                        t XPOag
                                              ain
                                                stt
                                                  heIn
                                                     div
                                                       idu
                                                         al

D
efen
   dan
     tsfo
        ral
          leg
            edb
              rea
                che
                  soft
                     hei
                       rfi
                         duc
                           iaryd
                               ut
                                iesa
                                   sdi
                                     rec
                                       tor
                                         san
                                           d/o
                                             rof
                                               fi
                                                cer
                                                  sofXPO
                                                       ,un
                                                         jus
                                                           t

en
 ri
  chm
    ent
      ,wa
        steo
           fco
             rpo
               rat
                 eas
                   set
                     s,an
                        dvi
                          ola
                            ti
                             ono
                               fSe
                                 cti
                                   ons1
                                      4(a
                                        ),1
                                          0(b
                                            )an
                                              d20
                                                (a)o
                                                   fth
                                                     e

S
ecu
  ri
   ti
    esE
      xch
        ang
          eAc
            tof1
               934
                 ;
Case 1:19-cv-00889-RGA Document 48 Filed 07/14/20 Page 2 of 6 PageID #: 1444



           WHEREAS
                 ,Pl
                   ain
                     ti
                      ff
                       s’F
                         ir
                          st Am
                              end
                                ed Co
                                    nso
                                      l
                                      ida
                                        ted Com
                                              pla
                                                in
                                                 tdo
                                                   esn
                                                     ota
                                                       sse
                                                         rt

c
la
 imsag
     ain
       stL
         oui
           sDe
             Joyo
                rSco
                   ttB
                     .Ma
                       la
                        t,wh
                           ohadb
                               eenn
                                  ameda
                                      sde
                                        fen
                                          dan
                                            tsi
                                              nce
                                                rta
                                                  inp
                                                    rio
                                                      r

com
  pla
    in
     tsf
       i
       ledi
          nth
            isD
              eri
                vat
                  iveA
                     cti
                       on;

           WHEREAS
                 ,ass
                    tat
                      edi
                        nPl
                          ain
                            ti
                             ff
                              s’ M
                                 ot
                                  ionfo
                                      rLe
                                        ave
                                          ,th
                                            is D
                                               eri
                                                 vat
                                                   ive Ac
                                                        ti
                                                         oni
                                                           s

r
ela
  tedt
     oac
       las
         sac
           ti
            ona
              ll
               egi
                 ngs
                   ecu
                     ri
                      ti
                       esf
                         rau
                           dag
                             ain
                               st XPOan
                                      dit
                                        sch
                                          ie
                                           fex
                                             ecu
                                               ti
                                                veo
                                                  ff
                                                   ice
                                                     r,

c
apt
  ion
    edL
      abu
        lv.XPO L
               ogi
                 st
                  ics
                    ,In
                      c., No
                           .3:
                             18-
                               cv-
                                 206
                                   2 (D
                                      . Co
                                         nn.
                                           )(t
                                             he“S
                                                ecu
                                                  ri
                                                   ti
                                                    esC
                                                      las
                                                        s

A
cti
  on”
    ), an
        dth
          eal
            leg
              at
               ion
                 sint
                    heF
                      ir
                       st Am
                           end
                             edCo
                                nso
                                  l
                                  ida
                                    ted Com
                                          pla
                                            in
                                             tar
                                               eba
                                                 sedo
                                                    nfa
                                                      cts
                                                        tha
                                                          t

a
resu
   bst
     ant
       ia
        ll
         ysim
            i
            lart
               oth
                 efa
                   ctso
                      nwh
                        icht
                           hea
                             ll
                              ega
                                ti
                                 onsi
                                    nth
                                      eop
                                        era
                                          ti
                                           vecom
                                               pla
                                                 in
                                                  tfi
                                                    ledi
                                                       nth
                                                         e

S
ecu
  ri
   ti
    esC
      las
        sAc
          ti
           ono
             nJan
                uary3
                    ,20
                      20a
                        reb
                          ased
                             ;

           WHEREAS
                 ,th
                   ede
                     fen
                       dan
                         tsi
                           nth
                             eSe
                               cur
                                 i
                                 tie
                                   sCl
                                     assA
                                        cti
                                          onh
                                            avem
                                               ovedt
                                                   odi
                                                     smi
                                                       ss

t
heo
  per
    at
     ivecom
          pla
            in
             tint
                hata
                   cti
                     on,t
                        hei
                          rmo
                            ti
                             ont
                               odi
                                 smi
                                   ssw
                                     as fu
                                         l
                                         lyb
                                           ri
                                            efeda
                                                sofJu
                                                    ne1
                                                      8,

2
020
  ,an
    dor
      ala
        rgum
           ento
              nth
                ei
                 rmo
                   ti
                    ont
                      odi
                        smi
                          ssw
                            ash
                              eldo
                                 nJu
                                   ne3
                                     0,2
                                       020
                                         ; an
                                            d

           WHEREAS
                 ,inl
                    igh
                      toft
                         hes
                           imi
                             la
                              ri
                               ti
                                es am
                                    ongt
                                       hea
                                         ll
                                          ega
                                            ti
                                             onsi
                                                nth
                                                  eDe
                                                    riv
                                                      at
                                                       ive

A
cti
  on an
      dth
        eal
          leg
            at
             ion
               sint
                  heS
                    ecu
                      ri
                       ti
                        esC
                          las
                            sAc
                              ti
                               on,an
                                   dtoco
                                       nse
                                         rvep
                                            art
                                              yan
                                                dju
                                                  dic
                                                    ial

r
eso
  urc
    es,t
       hep
         art
           iesh
              aver
                 each
                    edanag
                         reem
                            entt
                               hat
                                 ,su
                                   bje
                                     ctt
                                       oth
                                         eap
                                           pro
                                             valo
                                                fth
                                                  e Co
                                                     urt
                                                       ,al
                                                         l

p
roc
  eed
    ing
      s an
         dde
           adl
             ine
               sint
                  heD
                    eri
                      vat
                        iveA
                           cti
                             on sh
                                 al
                                  lbes
                                     tay
                                       edp
                                         end
                                           ingr
                                              eso
                                                lu
                                                 ti
                                                  ono
                                                    fth
                                                      e

S
ecu
  ri
   ti
    esC
      las
        sAc
          ti
           on, wh
                eth
                  erb
                    ydi
                      smi
                        ssa
                          lwi
                            thp
                              rej
                                udi
                                  ceo
                                    ren
                                      tryo
                                         ffi
                                           nalj
                                              udgm
                                                 ent
                                                   ;

           ITIS HEREBYST
                       IPULATED AND AGREED
                                         ,byan
                                             dbe
                                               twe
                                                 enP
                                                   la
                                                    in
                                                     ti
                                                      ff
                                                       san
                                                         d

D
efen
   dan
     ts
      ,byan
          dth
            rou
              ght
                hei
                  run
                    der
                      sig
                        nedco
                            uns
                              elan
                                 dsu
                                   bje
                                     ctt
                                       oth
                                         eap
                                           pro
                                             valo
                                                fth
                                                  eCo
                                                    urt
                                                      ,as

fo
 l
 low
   s:

           1
           .     L
                 oui
                   sDe
                     Joyan
                         dSco
                            ttB
                              .Ma
                                la
                                 tar
                                   ehe
                                     reb
                                       ydi
                                         smi
                                           ssedfromt
                                                   hisD
                                                      eri
                                                        vat
                                                          ive

A
cti
  on.




                                     2
Case 1:19-cv-00889-RGA Document 48 Filed 07/14/20 Page 3 of 6 PageID #: 1445



           2
           .     A
                 l
                 lpro
                    ceed
                       ing
                         ssh
                           al
                            lbes
                               tay
                                 ed,i
                                    ncl
                                      udi
                                        ng an
                                            yre
                                              spo
                                                nsest
                                                    oorm
                                                       ot
                                                        ion
                                                          sto

d
ism
  is
   sth
     eFi
       rs
        t Am
           end
             edCo
                nso
                  l
                  ida
                    ted Com
                          pla
                            in
                             toran
                                 yam
                                   end
                                     edcom
                                         pla
                                           in
                                            t,an
                                               dal
                                                 lde
                                                   adl
                                                     ine
                                                       s

d
efe
  rred
     ,pen
        din
          gre
            sol
              ut
               iono
                  fth
                    eSe
                      cur
                        i
                        tie
                          sCl
                            assA
                               cti
                                 on,wh
                                     eth
                                       erb
                                         ydi
                                           smi
                                             ssa
                                               lwi
                                                 thp
                                                   rej
                                                     udi
                                                       ce

o
ren
  tryo
     ffi
       nalj
          udgm
             ent
               .

           3
           .     D
                 efen
                    dan
                      tssh
                         al
                          lprom
                              pt
                               lyn
                                 ot
                                  ifyP
                                     la
                                      in
                                       ti
                                        ff
                                         sofan
                                             yre
                                               la
                                                tedd
                                                   eri
                                                     vat
                                                       ivea
                                                          cti
                                                            on

o
rth
  rea
    ten
      edd
        eri
          vat
            ivea
               cti
                 on.

           4
           .     D
                 efen
                    dan
                      tssh
                         al
                          lprom
                              pt
                               lyn
                                 ot
                                  ifyP
                                     la
                                      in
                                       ti
                                        ff
                                         sifar
                                             ela
                                               tedd
                                                  eri
                                                    vat
                                                      ivea
                                                         cti
                                                           oni
                                                             s

n
ots
  tay
    edfo
       ras
         imi
           la
            rorl
               ong
                 erd
                   ura
                     ti
                      on.

           5
           .     D
                 efen
                    dan
                      tssh
                         al
                          lin
                            clu
                              deP
                                la
                                 in
                                  ti
                                   ff
                                    sinan
                                        ymed
                                           ia
                                            ti
                                             on an
                                                 dinan
                                                     yfo
                                                       rma
                                                         l

s
ett
  lem
    entt
       alk
         sbe
           twe
             ent
               hep
                 art
                   iesi
                      nth
                        eSe
                          cur
                            i
                            tie
                              sCl
                                assA
                                   cti
                                     on,an
                                         yre
                                           la
                                            tedd
                                               eri
                                                 vat
                                                   ivea
                                                      cti
                                                        ons
                                                          ,

o
ran
  yre
    la
     tedt
        hre
          aten
             edd
               eri
                 vat
                   ivea
                      cti
                        ons(
                           inc
                             lud
                               ingb
                                  ook
                                    san
                                      dre
                                        cord
                                           sdem
                                              and
                                                s).

           6
           .     D
                 efen
                    dan
                      tssh
                         al
                          lprom
                              pt
                               lyp
                                 rod
                                   ucet
                                      oPl
                                        ain
                                          ti
                                           ff
                                            san
                                              ydo
                                                cum
                                                  ent
                                                    spro
                                                       duc
                                                         ed,

w
ri
 tt
  en d
     isco
        very
           , an
              ddep
                 osi
                   t
                   iont
                      ran
                        scr
                          ip
                           tsi
                             nth
                               eSe
                                 cur
                                   i
                                   tie
                                     s C
                                       las
                                         sAc
                                           ti
                                            ono
                                              r an
                                                 yre
                                                   la
                                                    ted

d
eri
  vat
    ivea
       cti
         onso
            rth
              rea
                ten
                  edd
                    eri
                      vat
                        ivea
                           cti
                             ons(
                                inc
                                  lud
                                    ingb
                                       ook
                                         san
                                           dre
                                             cord
                                                sdem
                                                   and
                                                     s),su
                                                         bje
                                                           ct

t
oth
  epa
    rt
     iesen
         ter
           ingi
              ntoa
                 nap
                   pro
                     pri
                       atep
                          rot
                            ect
                              iveo
                                 rde
                                   r.

           7
           .     T
                 heF
                   ir
                    st Am
                        end
                          ed Co
                              nso
                                l
                                ida
                                  ted Com
                                        pla
                                          in
                                           tort
                                              heo
                                                per
                                                  ati
                                                    ve am
                                                        end
                                                          ed

com
  pla
    in
     tmayb
         eam
           end
             ed d
                uri
                  ngt
                    hep
                      end
                        encyo
                            fth
                              est
                                ay,b
                                   ut De
                                       fen
                                         dan
                                           tssh
                                              al
                                               lno
                                                 tre
                                                   spo
                                                     ndt
                                                       o

an
 yam
   end
     edcom
         pla
           in
            tdu
              rin
                gth
                  epen
                     den
                       cyo
                         fth
                           est
                             ay.

           8
           .     T
                 hep
                   art
                     iessh
                         al
                          ljo
                            in
                             tl
                              yfi
                                leas
                                   tat
                                     usu
                                       pda
                                         tei
                                           nthi
                                              sDe
                                                riv
                                                  at
                                                   iveA
                                                      cti
                                                        on1
                                                          80

d
aysf
   romen
       tryo
          fth
            isO
              rde
                r,an
                   dev
                     ery1
                        80d
                          ayst
                             her
                               eaf
                                 ter
                                   ,un
                                     ti
                                      lth
                                        est
                                          ayi
                                            sli
                                              ft
                                               edo
                                                 rth
                                                   eSe
                                                     cur
                                                       i
                                                       tie
                                                         s

C
lassA
    cti
      oni
        sre
          sol
            ved
              .

           9
           .     An
                  ypa
                    rtym
                       ayc
                         aus
                           eth
                             est
                               ayt
                                 obel
                                    i
                                    ftedu
                                        pon3
                                           0day
                                              s’w
                                                ri
                                                 tt
                                                  enn
                                                    ot
                                                     icet
                                                        o

t
heo
  the
    rpa
      rt
       ies
         ’un
           der
             sig
               nedco
                   uns
                     el
                      ,10d
                         aysa
                            fte
                              rwh
                                ichp
                                   oin
                                     tth
                                       epa
                                         rt
                                          iessh
                                              al
                                               lme
                                                 etan
                                                    dco
                                                      nfe
                                                        r




                                     3
Case 1:19-cv-00889-RGA Document 48 Filed 07/14/20 Page 4 of 6 PageID #: 1446



ab
 outt
    het
      imi
        ngo
          fDe
            fen
              dan
                ts
                 ’re
                   spo
                     nset
                        oth
                          eFi
                            rs
                             t Am
                                end
                                  ed Co
                                      nso
                                        l
                                        ida
                                          ted Com
                                                pla
                                                  in
                                                   toran
                                                       y

am
 end
   edcom
       pla
         in
          tan
            dan
              ymo
                ti
                 onst
                    odi
                      smi
                        ssan
                           dfi
                             leaj
                                oin
                                  tst
                                    ipu
                                      la
                                       ti
                                        onp
                                          rop
                                            osi
                                              ngd
                                                ead
                                                  l
                                                  ine
                                                    sfo
                                                      r

an
 yam
   end
     edcom
         pla
           in
            tort
               hos
                 emo
                   ti
                    onso
                       r,i
                         fth
                           epa
                             rt
                              iesa
                                 reu
                                   nab
                                     let
                                       ore
                                         achag
                                             reem
                                                ent
                                                  ,se
                                                    tt
                                                     ing

fo
 rtht
    hei
      rre
        spe
          cti
            vep
              osi
                t
                ion
                  sont
                     imi
                       ng. F
                           ort
                             heav
                                oid
                                  anc
                                    eofd
                                       oub
                                         t
                                         ,th
                                           epro
                                              vis
                                                ion
                                                  soft
                                                     his

p
arag
   rap
     hal
       low
         ingan
             ypa
               rtyt
                  ocau
                     set
                       hes
                         tay
                           tob
                             eli
                               ft
                                eda
                                  rew
                                    i
                                    tho
                                      utp
                                        rej
                                          udi
                                            cet
                                              oan
                                                yot
                                                  herp
                                                     art
                                                       y’s

ab
 i
 li
  tyt
    ose
      ekr
        el
         ie
          ffromt
               heCo
                  urtfu
                      rth
                        ers
                          tay
                            ingt
                               hisD
                                  eri
                                    vat
                                      iveA
                                         cti
                                           on.

           1
           0.    T
                 hep
                   art
                     iessh
                         al
                          lme
                            etan
                               dco
                                 nfe
                                   rwi
                                     th
                                      info
                                         urt
                                           een(1
                                               4)d
                                                 ayso
                                                    fth
                                                      ere
                                                        sol
                                                          uti
                                                            on

o
fth
  eSe
    cur
      i
      tie
        sCl
          assA
             cti
               onr
                 ega
                   rdi
                     ngn
                       exts
                          tep
                            sint
                               heD
                                 eri
                                   vat
                                     iveA
                                        cti
                                          on an
                                              dsu
                                                bmi
                                                  taj
                                                    oin
                                                      t

s
tat
  usr
    epo
      rtt
        oth
          eCo
            urtt
               her
                 eaf
                   ter
                     .

           1
           1.    D
                 efen
                    dan
                      tssh
                         al
                          lno
                            tmo
                              vet
                                ost
                                  ayt
                                    hisD
                                       eri
                                         vat
                                           iveA
                                              cti
                                                oni
                                                  nde
                                                    fer
                                                      enc
                                                        eto

an
 yot
   herd
      eri
        vat
          ivea
             cti
               on.

           1
           2.    Byen
                    ter
                      ingi
                         ntot
                            hisS
                               ti
                                pul
                                  at
                                   ion
                                     ,th
                                       epa
                                         rt
                                          ies’r
                                              igh
                                                tssh
                                                   al
                                                    lno
                                                      tbep
                                                         rej
                                                           udi
                                                             ced

i
nan
  ywayan
       dDe
         fen
           dan
             tsd
               ono
                 twa
                   ivean
                       dex
                         pre
                           ssl
                             yre
                               serv
                                  eth
                                    eri
                                      ghtt
                                         oas
                                           ser
                                             tan
                                               yde
                                                 fen
                                                   ses
                                                     tha
                                                       t

t
heyo
   ran
     yoft
        hem m
            ayh
              ave
                .




                                     4
Case 1:19-cv-00889-RGA Document 48 Filed 07/14/20 Page 5 of 6 PageID #: 1447




FARNANLLP                            PAUL
                                        , WE
                                           ISS
                                             ,RIFKIND,
                                      WHARTON &GARRISONLLP

By
 :_/
   s/B
     ri
      anE
        .Fa
          rnan________
                     __              By
                                      :_/
                                        s/D
                                          ani
                                            elA
                                              .Ma
                                                son_______

Br
 ianE.F arn an(B arNo.4089
                         )           Dan
                                       ielA.M ason(#52
                                                     06)
Mi
 chaelJ.Fa rn an(BarNo.5165
                          )          500D e
                                          lawar
                                              eAv enue
                                                     ,S u
                                                        i
                                                        te2 0
                                                            0
919N.M  a
        rk etS t.
                ,12thFlo
                       or            Pos
                                       tO ff
                                           iceBox3 2
Wi
 lmi
   n g
     ton, DE1   9801                 Wi
                                      lmin
                                         gton
                                            , DE1 9899-0032
(302
   )7 77-
        0 30 0                       (302
                                        )6 55
                                            -44
                                              1 0
bf
 arnan@ f
        a rn anlaw
                 .com                dmason@paulwei
                                                  ss
                                                   .com
mf
 arnan@ f
        a rn anlaw
                 .com
                                     At
                                      t o
                                        rneys
                                            fo rDefendan
                                                       tsBrad
                                                            leyS.Jacobs,
L
iai
  sonCoun
        sel
          forP
             lai
               nti
                 ff
                  s                  GenaL.A she,AnnaMariaDeSal
                                                              va,
                                     Michae
                                          lG.J ess
                                                 elson
                                                     ,A d
                                                        rianP
                                                            .K ingsho
                                                                    tt
                                                                     ,
                                     JasonD.P apas
                                                 tavrou
                                                      ,andO r
                                                            enG .Shaf
                                                                    fer
                                                                      ,
                                     andNom inalDefendan
                                                       tXPOL ogist
                                                                 ics
                                                                   ,Inc
                                                                      .


                                     W
                                     ILKSLAW
                                           ,LLC

                                     By
                                      :_/
                                        s/S
                                          cot
                                            tB.C
                                               zerwo
                                                   nka
                                                     ______

                                     Sco
                                       ttB.C zerwonka
                                     4250L an
                                            caste
                                                rPike
                                                    ,Sui
                                                       te2
                                                         00
                                     Wi
                                      lmin
                                         gton, DE1 98
                                                    05
                                     (302
                                        )2 30
                                            -5154
                                     scze
                                        rwo nk
                                             a@w il
                                                  ks.
                                                    law

                                     A
                                     tto
                                       rne
                                         yfo
                                           rDe
                                             fen
                                               dan
                                                 tJohnJ
                                                      .Ha
                                                        rdi
                                                          g

                                     WOMBLEBONDD
                                               ICK
                                                 INSONLLP

                                     By
                                      :_/
                                        s/K
                                          evi
                                            nJ.M
                                               ang
                                                 an________

                                     Kev
                                       inJ.M angan
                                     1313 Nor
                                            thM ark
                                                  etStr
                                                      eet
                                                        ,Su
                                                          it
                                                           e12
                                                             00
                                     Wi
                                      lmi
                                        ngton, DE19801
                                     (302
                                        )2 52
                                            -4361
                                     kev
                                       in
                                        .m angan@wb d
                                                    -us
                                                      .com

                                     A
                                     tto
                                       rne
                                         yfo
                                           rDe
                                             fen
                                               dan
                                                 tLou
                                                    isD
                                                      eJo
                                                        y

D
ated
   :Wi
     lming
         ton
           ,D el
               awa
                 re
     Ju
      ly14,202
             0




                                     5
Case 1:19-cv-00889-RGA Document 48 Filed 07/14/20 Page 6 of 6 PageID #: 1448




           ITISSOORDEREDt
                        his_____d
                                ayo
                                  f_______
                                         ___2
                                            020
                                              .

                    ________
                           ____
                              ____________
                                         ____
                                            ____
                                               ____
                                                  ___
                    R
                    icha
                       rdG.Andr
                              ews,U.S.D.
                                       J.




                                     6
